DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 08/23/2022, claims 1-20 are pending.
Response to Arguments
3.         Applicant’s arguments filed on 08/23/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted. New rejection has been made
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 10 and 16 recite “determining a capacitance change direction based on a slope signal, wherein the slope signal is determined from a change of the system signal” is not clear to the examiner nor to one of ordinary skill in the art would know  how/where a slope signal come from, how a slope signal is determined by what, and how we know where a capacitance change direction determined (transmitter/receiver?), and by what a capacitance change direction will be determined. For proposes examination the  slope signal will interpret as a change the output variable of capacitor, a controller determines a capacitance change direction based on the output variable of capacitor.  
Since claims 2-9, 11-15, and 17-20 depend from claim 1, 10, 16 and do not cure the deficiencies of claim 1, 10, 16, they are rejected for the same reason.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4, 6-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Cho    (US 2016/0344237).
	Regarding claim 1, Mao teaches a method comprising: detecting a system signal representing a current or voltage of a wireless power transfer system (see figures 19 and 20; and par. [0009] and [0096-0097]), wherein the wireless power transfer system comprises a transmitter circuit (fig. 5: 501, 502, np), a transmitter coil (fig. 5: primary winding np), a receiver coil (fig. 5: secondary winding ns) magnetically coupled to the transmitter coil (np) and a receiver circuit (fig. 5: ns, 510, 503), (see figure 5). 
However, Mao does not explicitly teach determining a capacitance change direction based on a slope signal, wherein the slope signal is determined from a change of the system signal; and 
modulating a variable capacitance network of the wireless power transfer-system based upon the capacitance change direction.
Cho in the same field teaches if the second input power Pin_n+1 is smaller than the first input power Pin_n (Yes in S440), the resonance controller 140 further decreases the degree of capacitance of the variable capacitor (S420). This is to maintain a corresponding change trend, because the case in which the second input power Pin_n+1 is smaller than the first input power Pin_n means that the degree of capacitance is changed in the direction of decreasing the input power, that is, in the direction of increasing the efficiency; and if the second input power Pin_n+1 is not smaller than the first input power Pin_n (No in S440), the resonance controller 140 increases the degree of capacitance of the variable capacitor (S450). This is to reverse a change trend of the degree of capacitance, because the case in which the second input power Pin_n+1 is greater than the first input power Pin_n means that the degree of capacitance is changed in the direction of increasing the input power, that is, in the direction of decreasing the efficiency, (see figure 4 and par. [0081-0089]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Cho in to the method of Mao in order to provide  a controller configured to adjust the variable resonator in response to a change in a level of power input.
Regarding claim 2, furthermore Mao discloses the method, further comprising: modulating the variable capacitance network to achieve soft switching of a plurality of power switches of the transmitter circuit of the wireless power transfer system, (see figures 8A-C; and par. [0063] and [0080]).
Regarding claim 3, furthermore Mao discloses the method, further comprising: modulating the variable capacitance network to regulate an output voltage of the receiver circuit of the wireless power transfer system, (see figures 8A-C; and par. [0058], [0063] and [0080]).
Regarding claim 4, furthermore Mao discloses the method, wherein: the transmitter circuit (501, 502, np) comprises a plurality of power switches (fig. 5: S1-S4) and a first capacitance network (502) coupled to the plurality of power switches (S1-S4), (see figure 5); and the receiver circuit (ns, 510, 503) comprises a rectifier (503) comprising a plurality of secondary switches (see figure 5) coupled to an output port, and a second capacitance network (510), and wherein one of the first capacitance network (502) and the second capacitance network (510) is the variable capacitance network, (see figures 5, 7 and 8A; and par. [0063]).
Regarding claim 6, furthermore Mao discloses the method further comprising: configuring the plurality of secondary switches into a full bridge topology, and operating the full bridge topology in a half bridge mode during an operating mode, (see par. [0048] and [0062]).
Regarding claim 7, furthermore Mao discloses the method, further comprising: adjusting a capacitance of the variable capacitance network to protect the wireless power transfer system during abnormal operating conditions, (see par. [0092] and [0102]).
Regarding claim 9, furthermore Mao discloses the method, further comprising: adjusting the capacitance in the variable capacitance network to establish a communication between the transmitter circuit and the receiver circuit, (see figure 14 and par. [0072] and [0080]).
Regarding claim 10, Mao teaches a method comprising: 
detecting a system signal representing a turn-off current level at a power switch of a resonant converter (see figures 19 and 20; and par. [0096-0099]).
However, Mao does not explicitly teach determining a capacitance change direction based on a slope signal, wherein the slope signal is determined based on a change of the system signal; and adjusting a capacitance of a first variable capacitance network of the resonant converter according to the capacitance change direction during an operating mode.
Cho teaches if the second input power Pin_n+1 is smaller than the first input power Pin_n (Yes in S440), the resonance controller 140 further decreases the degree of capacitance of the variable capacitor (S420). This is to maintain a corresponding change trend, because the case in which the second input power Pin_n+1 is smaller than the first input power Pin_n means that the degree of capacitance is changed in the direction of decreasing the input power, that is, in the direction of increasing the efficiency; and if the second input power Pin_n+1 is not smaller than the first input power Pin_n (No in S440), the resonance controller 140 increases the degree of capacitance of the variable capacitor (S450). This is to reverse a change trend of the degree of capacitance, because the case in which the second input power Pin_n+1 is greater than the first input power Pin_n means that the degree of capacitance is changed in the direction of increasing the input power, that is, in the direction of decreasing the efficiency, (see figure 4 and par. [0081-0089]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Cho in to the method of Mao in order to provide  a controller configured to adjust the variable resonator in response to a change in a level of power input.
Regarding claim 11, furthermore Mao discloses the method, further comprising: adjusting the capacitance of the first variable capacitance network to protect the resonant converter during abnormal operating conditions, (see par. [0092] and [0102]).
Regarding claim 12, furthermore Mao discloses the method, further comprising: adjusting a capacitance of a second variable capacitance network so that an output voltage of the resonant converter is regulated at a predetermined level, (see par. [0063], [0092] and [0102]).
Regarding claim 13, furthermore Mao discloses the method, further comprising: establishing a communication channel through adjusting the capacitance of one of the first variable capacitance network (fig. 14: 1425) and the second variable capacitance network (fig. 14: 1451) of the resonant converter (see par. [0080]) and sensing a change in a signal or a change of the capacitance in the other variable capacitance network in an operating mode (see par. [0070] and [0102]).
Regarding claim 14, furthermore Mao discloses the method, further comprising: configuring a full-bridge converter comprising a plurality of power devices coupled to an output of the resonant converter (see par. [0048] and [0050]); and controlling the plurality of power devices such that the full-bridge converter operates in a half-bridge mode during an operating mode (see par. [0048], [0058] and [0061-0062]).    
8.	Claims 5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Cho    (US 2016/0344237) and further in view of Stuler et al. (US 2015/0263629).
	Regarding claim 5, the combination of Mao and Cho teach the method above, but Mao and Cho do not explicitly teach further comprising: controlling the plurality of second switches in a skip mode operation to regulate a voltage or current of the output port in an operating mode.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stuler in to the method of Mao and Cho in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 15, furthermore Mao teaches the method, further comprising: detecting an output voltage of the resonant converter (see par. [0092] and [0102]); but Mao does not explicitly teach and configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mao and Cho to further include configuring the resonant converter to operate at a skip mode when the output voltage exceeds a skip mode voltage threshold, as suggested by Stuler in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 16, Mao teaches a method comprising: providing a wireless power transfer system (see figures 1-2, 4-5, 7, 10, 13-15A, 17 and 19) comprising a transmitter (fig. 5: 501, 502, np) magnetically coupled to a receiver (fig. 5: ns, 510, 503), wherein: the transmitter comprises a power amplifier (fig. 19: IC1) coupled to an input power source (see figure 19; a connection IC1 with 1910 and 1920), a transmitter capacitance network (fig. 13: 1310) and a transmitter coil (fig. 13: n1); and the receiver (ns, 510, 503) comprises a receiver capacitance network (see figure 8A and par. [0063]) and a receiver coil (ns) coupled to an output port through a switch network (see figures 5, 7 and 8A and par. [0063]); sensing a system parameter (see par. [0096-0097]). 
However, Mao does not explicitly teach wherein the switch network is configured to regulate a voltage or current of the output port in a skip mode in an operating mode; and a adjusting a capacitance value of one of the transmitter capacitance network and the receiver capacitance network based upon capacitance change direction according to a slope signal, wherein the slope signal is determined from a change of the sensed system parameter value through a controller.
Cho teaches if the second input power Pin_n+1 is smaller than the first input power Pin_n (Yes in S440), the resonance controller 140 further decreases the degree of capacitance of the variable capacitor (S420). This is to maintain a corresponding change trend, because the case in which the second input power Pin_n+1 is smaller than the first input power Pin_n means that the degree of capacitance is changed in the direction of decreasing the input power, that is, in the direction of increasing the efficiency; and if the second input power Pin_n+1 is not smaller than the first input power Pin_n (No in S440), the resonance controller 140 increases the degree of capacitance of the variable capacitor (S450). This is to reverse a change trend of the degree of capacitance, because the case in which the second input power Pin_n+1 is greater than the first input power Pin_n means that the degree of capacitance is changed in the direction of increasing the input power, that is, in the direction of decreasing the efficiency, (see figure 4 and par. [0081-0089]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Cho in to the method of Mao in order to provide  a controller configured to adjust the variable resonator in response to a change in a level of power input.
Stuler teaches a method and semiconductor device for controlling skip mode operation during light load conditions in a resonant power converter includes a skip mode controller circuit that compares a feedback signal corresponding to the secondary output level with a reference voltage to determine when to invoke skip mode (see abstract).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stuler in to the method of Mao and Cho in order to reducing switching losses when resuming switch operation in skip mode.
Regarding claim 17, further Cho discloses the method of claim 16, wherein: the capacitance change direction is determined based on the slope signal prior to the step of adjusting the capacitance value, (see par. [0081-0089]).
Regarding claim 18, furthermore Mao discloses the method, further comprising: determining a capacitance adjustment speed of the step of adjusting the capacitance value of the transmitter capacitance network and the receiver capacitance network based upon the corresponding sensed system parameter value, (see par. [0062-0063], [0080] and [0096-0099]).
Regarding claim 19, furthermore Mao discloses the method, further comprising: adjusting a threshold of a variable in the controller, (see par. [0063] and [0096-0098]).
Regarding claim 20, furthermore Mao discloses the method, further comprising: regulating a current or a voltage of the wireless power transfer system through adjusting a capacitance of one of the transmitter capacitance network and the receiver capacitance network in an operating mode, (see par. [0090-0092] and [0102]).      
9.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2014/0225439) in view of Cho (US 2016/0344237) and further in view of Lin et al. (US 8,222,962).
	Regarding claim 8, the combination of Mao and Cho teach the method, but Mao and Cho do not explicitly teach wherein the capacitance of the variable capacitance network is adjusted in steps, and wherein a first step size in a first operating mode is different from a second step size in a second operating mode.
Lin teaches the capacitive network of the DCO comprises the third variable capacitive circuit and can be configured to provide high resolution in frequency tuning of the DCO. For example, the first variable capacitance of the first variable capacitive circuit has a first step size in response to an incremental change in the digital control signal. The second capacitor and the third capacitor can be sized such that the effective capacitance of the capacitive network has a second step size that is a fraction of the first step size, (see col. 5, lines 15-30).
it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lin in to the method of Mao and Cho in order to provide the tunable capacitive circuit generates a variable capacitance according to provide an effective capacitance of the digitally controlled capacitor network has a step size that is a fraction of a step size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836